347 S.W.3d 549 (2011)
George M. KNIEST, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 72858.
Missouri Court of Appeals, Western District.
June 14, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Application for Transfer Denied October 4, 2011.
George M. Kniest, Appellant pro se.
Michael J. Spillane, Jefferson City, MO, for respondent.
Before: GARY D. WITT, P.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Appellant George Kniest was convicted in the Circuit Court of St. Francois County of first-degree assault and armed criminal action. He was sentenced to twenty years' imprisonment on each count, to run consecutively. Kniest later filed a declaratory judgment action in the Circuit Court of Cole County, alleging that the Department of Corrections had improperly applied an 85% mandatory minimum term to his conviction for armed criminal action, and that the designation of first-degree assault as a dangerous felony, subject to an 85% mandatory minimum term, violates the equal protection clauses of the Missouri and United States Constitutions, because it purportedly punishes first-degree assault more severely than other, more serious offenses. The circuit court granted the Department of Corrections judgment on the pleadings. Kniest appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).